United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-2657
                                     ___________

Violet Goodwin,                           *
                                          *
              Appellant,                  * Appeal from the United States
                                          * District Court for the
       v.                                 * District of Nebraska.
                                          *
Creighton University,                     * [UNPUBLISHED]
                                          *
              Appellee.                   *
                                     ___________

                               Submitted: December 15, 2011
                                   Filed: December 20, 2011
                                    ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Violet Goodwin appeals the district court's1 adverse grant of summary
judgment in her Title VI discrimination action, in which she alleged that the
defendant University had discriminated against her in its law school admissions
process. Upon careful de novo review, this court concludes the judgment of the
district court was correct for the reasons stated in the district court’s order. See Tusing
v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011) (standard
of review). See 8th Cir. R. 47B.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.